Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to amendments
Applicant’s amendments filed on 05/03/2022 have been fully considered. 
The objections to claims 15-17, and 19 -- in particular the objections to the Drawings—have been rendered moot. The examiner notes with ‘thanks” the Applicant amended the claims, but is obliged to point out that the limitations in claims 1 and 16 (see ¶0003 and ¶0004) below) appear incorrect.
Claim Objections
Claims 1-14 are objected to because of the following informalities:  
The phrase, “configured to allow gas flowing into the cavity mainly in a lateral direction”, as recited in claim 1, is either grammatically incorrect or the specification does not appear to accurately reflect the function of the membrane. If the phrase is in fact grammatically incorrect, then the examiner suggests that the phrase be amended to, “configured to allow gas to flow into the cavity mainly in a lateral direction”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The limitation, “wherein arranging the die at the substrate comprises”,  is unclear with 
regard to which specific step in the parent claim is being indicated.
This Application was re-searched, in https://iq.ip.com/discover in view of the limitations of the claimed invention. The re-search was ineffective.
Allowable Subject Matter
Claims 15, and 17-19 are allowed.
(i) The following is an examiner’s statement of reasons for allowance: the prior art(s) of record, for example, Zhang (US 9936306 B1) (previously cited by the examiner) shows in Fig. 4 and/or Fig. 5, a die (see MEMS chip 4), a membrane (6); a casing (1) including a substrate (11), a body together with a lid (12) (or both 11 and 12 are being part of a casing (1)), wherein the lid comprises an open side (see vent 2’); and attaching the substrate with attached membrane. However, Zhang fails to further teach and/or suggest attaching the substrate with attached membrane on the open side of the lid such that the membrane covers an opening between the substrate and the lid thereby closing the casing and enclosing the die as claimed in claim 15.
(ii) Regarding claim 18, please see the previous office action.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

				Telephone Inquiry Contacts
Any inquiry concerning this communication or earlier communications from the 
examiner should be directed to JASMINE J CLARK whose telephone number is (571)272-1726. The examiner can normally be reached 8:30-5.30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ZANDRA SMITH can be reached on (571) 2722924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASMINE J CLARK/Primary Examiner, Art Unit 2816